UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-2423


GEORGE ELLSWORTH HARRIS,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent – Appellee.


             On Appeal from the United States Tax Court.
                        (Tax Ct. No. 24102-06)


Submitted:   May 26, 2011                   Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Ellsworth Harris, Appellant Pro Se.     Kenneth L. Greene,
Supervisory   Attorney,  Anthony   T.   Sheehan,   UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., William J. Wilkins,
INTERNAL REVENUE SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George Ellsworth Harris appeals from the tax court’s

order upholding the Commissioner’s determination of a deficiency

in his 1995 income tax.    We have reviewed the record and the tax

court’s opinion and find no clear error.      Accordingly, we affirm

for the reasons stated by the tax court.        Harris v. Comm’r of

Internal Revenue, No. 24102-06 (U.S.T.C. Nov. 23, 2010).             We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                              AFFIRMED




                                    2